DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/28/2021 has been entered. Claims1, 8-11, 18 and 20 have been amended. Therefore, claims 1-20 are now pending in the application.

Claim Objections
Claim 9 is objected to because of the following informalities:  In line one “wherein wherein tribological surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US – 6,585,089 B1) and further in view of Yamamoto et al. (US – 2014/0174319 A1).
As per claim 1, Parker discloses a Brake Pad comprising:
a backing plate (10, Fig: 1, 1B, 1C) having a mountings surface (see fig: 1),

a surface coating (32, Fig: 1, 1B, 1C) affixed to a portion of the tribological surface using an adhesive (32, Col: 3, Ln: 44-56) and having a predetermined peripheral shape (the striped design of coating 32, Fig: 1) as viewed in a direction perpendicular to the tribological surface (Fig: 1, 1B, 1C),
wherein the surface coating is a composite material (The composition for the paste 26 is preferably prepared from the following ingredients, Col: 3, Ln: 65 – Col: 4, Ln: 33), and wherein the predetermined peripheral shape (32, Fig: 1) comprises a geometric shape (strips 32 are geometric shape) asymmetrically applied to the tribological surface (as per fig: 1, strips 16 are asymmetric on right to left and top to bottom).
Parker discloses all the structural elements of the claimed invention but fails to explicitly disclose the composite including a potassium titanate.
Yamamoto discloses Friction Material comprising:
The composite including a potassium titanate (Also, the plate-like titanate may be such as potassium hexatitanate, potassium octatitanate, lithium potassium titanate, and magnesium potassium titanate but using potassium hexatitanate with high heat resistance improves the wear resistance and is preferable, [0028], [0029].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker to use the composite material 

As per claim 11, Parker discloses a Brake Pad comprising:
a backing plate (10, Fig: 1, 1B, 1C) having a mounting surface (see fig: 1):
a friction lining (22, Fig: 1, 4) affixed to the mounting surface (Fig: 1, 4) and having a tribological surface (16, Fig: 1, 4) that is parallel to the mounting surface within a specified tolerance (Fig: 1, 1B, 1C); and
a surface coating (32, Fig: 1, 1B, 1C) affixed to a portion of the tribological surface using an adhesive (32, Col: 3, Ln: 44-56) and having a predetermined peripheral shape (the stripped design of coating 32, Fig: 1) as viewed in a direction perpendicular to the tribological surface (Fig: 1, 1B, 1C), and
wherein the predetermined peripheral shape (32, Fig: 1) comprises a geometric shape (strips 32 are geometric shape) asymmetrically applied to the tribological surface (as per fig: 1, strips 16 are asymmetric on right to left and top to bottom).
Parker discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the surface coating is a composite material, the composite comprising only non- metal materials.
Yamamoto discloses Friction Material comprising:
the surface coating is a composite material, the composite comprising only non- metal materials. (A friction material that does not include a metal or a metal alloy, in which the friction material includes the plate-like titanate in the average particle diameter of 10 to 50.mu.m and hydrous magnesium silicate, [0017]-[0018]).


As per claims 2, 12 and 13, Yamamoto further discloses wherein the composite includes at least two distinct potassium titanates (the plate like titanate may be such as potassium hexatitanate, potassium octatitanate, lithium potassium titanate and magnesium potassium titanate but using potassium hezatitana with high heat resistance improves the wear resistance and is preferable, [0028]).

As per claims 3 and 14, Parker discloses wherein the surface coating (32) is visually distinct from the friction liming (22, as depicted in Fig: 1 by the stripped pattern of coating 32 which is visibly distinct from the lining portion 22).

As per claims 4 and 15, Parker as modified by Yamamoto fails to explicitly disclose wherein the adhesive has a curing time not greater than 180 seconds within a specified tolerance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed to adhesive of Parker to have a specified curing time of no longer than 180 seconds as a matter of design preference 

As per claims 5 and 16, Parker as modified by Yamamoto fails to explicitly disclose wherein the surface coating is affixed to the tribological surface using a stamping process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker as modified by Yamamoto to use the coating process in which the surface coating is affixed to the tribological surface using a stamping process as a matter of design preference dependent upon the manufacturing constraints of the brake pad, associated manufacturing costs, and equipment availability for constructing the brake pad.

As per claim 6, Yamamoto further discloses wherein the composite comprises only non-metal materials.

As per claims 7 and 17, Yamamoto further discloses wherein the composite comprises a material component also found in the friction lining (As per Yamamoto invention the friction lining and coating are combination of one piece so that it’s obviously disclose that the composite comprises a material component also found in the friction lining.

As per claim 8, Parker as modified by Yamamoto discloses all the structural elements of the claimed invention except for wherein the composite comprises at least two materials selected from a list including inorganic resin, organic resin, sodium silicate, poly-blend non-sanded grout, zirconia, zircon, barytes, antimony trisulfide, and magnetite
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the composite comprises at least two material selected from a list including inorganic resin, organic resin, sodium silicate, poly-blend non-sanded grout, zirconia, zircon, barytes, antimony trisulfied and magnetite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP – 2144.07.

As per claims 10 and 19, Parker discloses wherein the predetermined peripheral shape is localized at a portion of the tribological surface that exhibits a higher frequency of contact with a brake rotor during operation (Fig: 4 showed that entire friction surfaces are contact with rotor in both sides and therefore that is the predetermined peripheral shape is located at an portion of the tribological surface that exhibits a higher frequency of contact with a brake rotor during operation.

As per claim 20, Parker as modified by Yamamoto discloses all the structural elements of the claimed invention except for wherein the composite comprises at least two materials selected from a list including inorganic resin, organic resin, sodium 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the composite comprises at least two materials selected from a list including inorganic resin, organic resin, sodium silicate, poly-blend non-sanded grout, zirconia, zircon, barytes, antimony trisulfide, magnetic, and potassium titanate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP – 2144.07.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US – 6,585,089 B1) as modified by Yamamoto et al. (US – 2014/0174319 A1) as applied to claims 1 and 11 above, and further in view of Gaylor et al. (US – 5,622,785)..
As per claims 9 and 18, Parker as modified by Yamamoto discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein wherein tribological surface comprises a proximal end and a distal end opposite from the proximal end, and wherein the asymmetrical application of the predetermined peripheral shape gradually diminishes along a direction from the proximal end to the distal end.
Gaylor discloses Coating for a Brake Pad comprising:
wherein tribological surface (12, Fig: 3-5) comprises a proximal end (18, Fig: 3-5) and a distal end (20, Fig: 3-5) opposite from the proximal end (Fig: 3-5), and wherein 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker as modified by Yamamoto to make the tribological surface comprises a proximal end and a distal end opposite from the proximal end, and wherein the asymmetrical application of the predetermined peripheral shape gradually diminishes along a direction from the proximal end to the distal end as taught by Gaylor in order to reduce the noise.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
In page 8 of REMARK, the applicant argued that “Regarding claim 1, this claim has been amended to include the limitation of “wherein the predetermined peripheral shape comprises a geometric shape asymmetrically applied to the tribological surface.” Support tor this amendment may be found in the original disclosure, including at least in the Specification: PS, [0038]”, “Neither Parker nor Yamamoto are directed to teachings comprises an asymmetrical application of a surface coating to a tribological surface. In contrast, Parker specifically teaches that an “even dispersion of the coating...to form a protective layer” is preferred (Parker: C3, 11 51-58}. Parker is otherwise silent with respect to an uneven or asymmetrical distribution of the surface coating material (see also, e.g., Parker: F1#10, 32; F2#10, 32}. Yamamoto appears to be seem with respect to a particular distribution of the disclosed friction materials”, “For at least this reason, if 
In response to applicant’s arguments the examiner respectfully disagrees. Parker clearly showed in Fig: 1 that, surface coating 32 is predetermined shaped and asymmetrical shaped on right, left and top and bottom, when see perpendicular to tribological surface. Therefore, Parker discloses new limitations “the predetermined peripheral shape comprises a geometric shape asymmetrically applied to the tribological surface”.
Therefore, the rejection of claims 1 and 11 over Parker and further in view of Yamamoto are proper for the reason set forth above and maintained the rejection. Claims 2-8, 10 and 12-17, 19-20 depend directly on claims 1 and 11 accordingly and are therefore, the rejection over Parker and further in view of Yamamoto are proper for the reason set forth above and maintained the rejection.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657